By CHIEF JUSTICE LIPSCOMB.
The complainant has shewn, by the answer and testimony, that he used a reasonable degree of diligence to have theca, sa. returned *47three days before the session of the Court He has shewn that it was not in his power to attend Court, and resist the rule against him. He has, therefore, fair claims to the interposition of a Court of chancery. The statute requiring a sheriff to return executions three days before the next ensuing term, will admit of a reasonable excuse for failing to do so. Such a case we believe has been made out.
Decree affirmed:
Judge Crenshaw not sitting.